On Application for Rehearing.
Per Curiam:
The plaintiff submits ten grounds of error in our judgment herein.
The sixth ground is that this Court erred in holding:
“An adjudication of the property at a succession or probate sale, made by virtue of an order of. the Supreme ’Council of the Province of Louisiana, acting as a Probate Court, was equivalent to a grant of the land by the French Government in its political capacity. This conclusion by your Honors is in direct *92conflict with the decision rendered by the Supreme Court of the United States in the case of the United States v. Ducros, 15 Howard, p. 40.”
Opinion and decree February 9th, 1914.
Rehearing refused March 9th, 1914.
Writ denied April 13th, 1914.
Note by reporter: — (The original of the foregoing opinion is not in the Clerk’s office. The above opinion is a verbatim copy of the opinion which the Clerk of Court sent to the lower Court, as a true copy of the original opinion.)
In the above case the Court said:
“A grant by the French authorities after the cession of Louisiana by France to Spain in 1762 is void.’7
The French grant in that case was dated in 1764; the adjudication in the present case was dated in 1760. Therefore, the Ducros ease has no application to the present case. The remaining reasoning of the Court cannot be construed as tacitly overruling what was so clearly said by the same Court in the preceding case of the U. S. Roselius on pages 36 and 38 of the same volume quoted in our opinion.
We have examined the other nine grounds of error and they have not satisfied us that we were in error.
Our original decree is amended to conform to the plaintiff’s petition so as to read as follows:
“The judgment of the lower Court being construed as annulling the judgment of confirmation in so far only as the interests of the City of New Orleans are concerned is affirmed. ’ ’
In other respects the rehearing is refused.